Exhibit 10.9

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

LOCKHEED MARTIN CORPORATION

SUPPLEMENTAL SAVINGS PLAN

(Amended and Restated as of December 14, 2012)

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Corporation Supplemental Savings Plan (the
“Supplemental Savings Plan” or “Plan”) are to provide certain key management
employees of Lockheed Martin Corporation and its Subsidiaries (as such term is
defined herein) (the “Company”) the opportunity to defer compensation that
cannot be contributed under the Lockheed Martin Salaried Corporation Savings
Plan (the “Qualified Savings Plan”) because of the limitation of Code section
402(g), and to provide those employees with matching credits equal to the
matching contributions that would have been made by the Company on their behalf
under the Qualified Savings Plan if the amounts deferred had been contributed to
the Qualified Savings Plan.

The Plan was amended and restated, effective January 1, 2005, in order to comply
with the requirements of Code section 409A. The 2005 amendment and restatement
of the Plan, as further amended and restated from time to time, applies only to
the portion of a Participant’s Account Balance (and any earnings or losses
attributable to those amounts) that is deferred or becomes vested on or after
January 1, 2005. Notwithstanding anything to the contrary herein, the portion of
a Participant’s Account Balance that was deferred and vested prior to January 1,
2005 (and any earnings or losses attributable to those amounts) shall be
governed by the terms of the Plan in effect on December 31, 2004, which is
attached hereto as Appendix A.

Since 2005, the Plan has been amended and restated from time to time to provide
for the treatment of Roth 401(k) contributions, to make installment distribution
options consistent among the nonqualified plans sponsored by the Company, to
clarify additional provisions in accordance with the final Treasury regulations
issued under Code section 409A, to modify the eligibility provisions of the
plan, and to make other administrative clarifications. The Plan was amended and
restated, effective November 15, 2010, to eliminate deferrals under the Plan
based on Compensation in excess of the limitations of Code section 401(a)(17) or
415(c)(1)(A) and to clarify additional provisions in accordance with the final
Treasury regulations issued under Code section 409A. The Plan was hereby amended
and restated, effective February 23, 2011, to make distribution options
consistent among the nonqualified plans sponsored by the Company. The Plan is
hereby amended and restated to name the Company’s current incentive plans for
select management or highly compensated employees listed in the Plan’s
eligibility provisions and to clarify the Plan’s eligibility provisions.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise, the following words and phrases shall
have the meanings hereinafter indicated:

1. ACCOUNT — The bookkeeping account maintained by the Company for each
Participant which is credited with the Participant’s Deferred Compensation,
Matching Credits, and earnings (or losses) attributable to the Investment
Options selected by the Participant, and which is debited to reflect
distributions. The portions of a Participant’s Account allocated to different
Investment Options will be accounted for separately.

2. ACCOUNT BALANCE — The total amount credited to a Participant’s Account at any
time, including the portions of the Account allocated to each Investment Option.

3. BENEFICIARY — The person or persons designated by the Participant as his or
her beneficiary under the Qualified Savings Plan.

4. BOARD — The Board of Directors of Lockheed Martin Corporation.

5. CODE — The Internal Revenue Code of 1986, as amended.

6. COMMITTEE — The committee described in Section 1 of Article IX.

7. COMPANY — Lockheed Martin Corporation and its Subsidiaries (as such term is
defined herein).

8. COMPANY STOCK INVESTMENT OPTION — The Investment Option under which the
Participant’s Account is credited as if invested under the investment option in
the Qualified Savings Plan for the common stock of the Company.

9. COMPENSATION — An employee’s base salary from the Company, as defined in the
Qualified Savings Plan.

10. DEFERRAL AGREEMENT — The written agreement executed by an Eligible Employee
on the form provided by the Company under which the Eligible Employee elects to
defer Compensation for a Year in accordance with Article III.

11. DEFERRED COMPENSATION — The amount of Compensation deferred and credited to
a Participant’s Account under the Supplemental Savings Plan.

 

2



--------------------------------------------------------------------------------

12. ELIGIBLE EMPLOYEE —

(a) A salaried employee:

(i) who is eligible to participate in the Qualified Savings Plan as of the
thirtieth (30th) day preceding the last day on which a Deferral Agreement may be
made for a Year, and

(ii) (a) who is a participant in the Lockheed Martin Corporation Management
Incentive Compensation Plan, the Applied NanoStructured Solutions, LLC
Management Incentive Compensation Plan, or the Lockheed Martin Corporation
Attorney Incentive Plan, as of November 1 of the Year preceding the Year for
which a Deferral Agreement is to take effect, or

(b) whose annual rate of Compensation equals or exceeds $200,000 (increased by
$5,000 for each Year after 2009 for employees who have no Deferral Agreement in
effect) as of November 1 of the Year preceding the Year for which a Deferral
Agreement is to take effect, and

(iii) who satisfies such additional requirements for participation in this
Supplemental Savings Plan as the Committee may from time to time establish. In
the exercise of its authority under this provision, the Committee shall limit
participation in the Plan to employees whom the Committee believes to be a
select group of management or highly compensated employees within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended. For
example, the Committee may limit participation in the Plan to employees who are
engaged full-time in activities related to the management of the Corporation or
its Subsidiaries, affiliates, programs, or employees.

(b) Notwithstanding Article II, section 12(a)(ii)(b) above, an employee who was
an active Participant in the Plan in 2009, shall remain an Eligible Employee on
November 1, 2009 (and November 1 of each succeeding year), provided that (a) his
or her annual rate of Compensation on November 1, 2009 (and November 1 of each
succeeding year) equals or exceeds $150,000, (b) he or she continues to
participate in the Plan for each Year after 2009, and (c) he or she satisfies
section (iii) above (hereinafter referred to as “grandfathered Participants”).
If such a grandfathered Participant cancels his or her Deferral Agreement for
any Year after 2009 (including due to termination of employment), such
grandfathered Participant shall no longer be an Eligible Employee until such
time as he or she has satisfied Article II, section 12(a)(i), (ii), and
(iii) above.

13. EXCHANGE ACT — The Securities Exchange Act of 1934.

14. INVESTMENT OPTION — A measure of investment return pursuant to which
Deferred Compensation credited to a Participant’s Account shall be further
credited with earnings (or losses). The Investment Options available under this
Supplemental Savings Plan shall correspond to the investment options available
under the Qualified Savings Plan (other than the ESOP Fund or the Self-Managed
Account, which are not available under this Plan).

15. MATCHING CREDIT — Any amount credited to a Participant’s Account under
Article IV.

 

3



--------------------------------------------------------------------------------

16. PARTICIPANT — An Eligible Employee for whom Compensation has been deferred
under this Supplemental Savings Plan; the term shall include a current or former
employee whose Account Balance has not been fully distributed.

17. QUALIFIED SAVINGS PLAN — The Lockheed Martin Corporation Salaried Savings
Plan or any successor plan.

18. SECTION 16 PERSON — A Participant who at the relevant time is subject to the
reporting and short-swing liability provisions of Section 16 of the Exchange
Act.

19. TERMINATION OF EMPLOYMENT — A separation from service as such term is
defined in Code section 409A and the regulations thereunder.

20. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

21. SUPPLEMENTAL SAVINGS PLAN — The Lockheed Martin Corporation Supplemental
Savings Plan, which was originally adopted by the Board of Directors of Lockheed
Corporation, effective January 1, 1984, as the Lockheed Corporation Supplemental
Savings Plan, and which was amended and restated (and re-named) pursuant to
action of the Board on July 25, 1996, and as further amended from time to time.

22. YEAR — The calendar year.

 

4



--------------------------------------------------------------------------------

ARTICLE III

ELECTION OF DEFERRED AMOUNT

1. Timing of Deferral Elections. An Eligible Employee may elect to defer
Compensation for a Year by executing and delivering to the Company a Deferral
Agreement by the deadline established by the Committee or its delegate (no later
than the end of the immediately preceding Year). An Eligible Employee’s Deferral
Agreement shall be irrevocable when delivered to the Company and shall remain
irrevocably in effect for all succeeding Years, except that the Deferral
Agreement may be modified or revoked with respect to any succeeding Year by the
Eligible Employee’s execution and delivery to the Company of a new or modified
Deferral Agreement by the deadline established by the Committee or its delegate
(no later than the end of the Year immediately preceding such succeeding Year).

2. Amount of Deferred Compensation. Unless an Eligible Employee elects to make
no deferral for a Year, the Eligible Employee’s Deferred Compensation for a Year
shall equal (i) his or her Compensation from the time when his or her Deferral
Agreement takes effect during the Year (as specified under Section 3 of this
Article III) until the last day of the Year, multiplied by (ii) the percentage
of Compensation that the Eligible Employee has elected to contribute to the
Qualified Savings Plan (whether in the form of pre-tax salary reduction
contributions, Roth 401(k) contributions, after-tax contributions, or a
combination thereof) for that Year. An Eligible Employee who has elected to make
a deferral for a Year under this Supplemental Savings Plan shall be precluded
from modifying his or her rate of contributions to the Qualified Savings Plan
for that Year after the date on which his or her Deferral Agreement for that
Year (including any continuing Deferral Agreement) has become irrevocable under
Section 1 of this Article III.

3. Time when Deferral Agreement Takes Effect. The Eligible Employee’s Deferral
Agreement shall take effect with respect to Compensation for a Year after the
Eligible Employee’s pre-tax salary reduction contributions and/or Roth 401(k)
contributions, if applicable, under the Qualified Savings Plan for such Year
equal the applicable limit under Code section 402(g). An Eligible Employee’s
Deferral Agreement shall first take effect and apply to that portion of
Compensation for a Year earned by the Eligible Employee for a particular payroll
period that exceeds the amount at which, or with respect to which, the
triggering event occurs.

ARTICLE IV

MATCHING CREDITS

The Company shall credit to the Account of a Participant as Matching Credits the
same percentage of the Participant’s Deferred Compensation as it would have
contributed as matching contributions to the Qualified Savings Plan if the
amount of the Participant’s Deferred Compensation had been contributed as
pre-tax salary reduction, Roth 401(k), or after-tax contributions to the
Qualified Savings Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE V

CREDITING OF ACCOUNTS

1. Crediting of Deferred Compensation. Deferred Compensation shall be credited
to a Participant’s Account as of the day on which such amount would have been
credited to the Participant’s account under the Qualified Savings Plan if the
Participant’s Deferred Compensation had been contributed as pre-tax salary
reduction, Roth 401(k), or after-tax contributions to the Qualified Savings
Plan.

2. Crediting of Matching Credits. Matching Credits shall be credited to a
Participant’s Account as of the day on which the Deferred Compensation to which
they relate is credited under Section 1.

3. Crediting of Earnings. Earnings (or losses) shall be credited to a
Participant’s Account based on the Investment Option or Options to which his or
her Account has been allocated, beginning with the day as of which any amounts
(or any reallocation of amounts) are credited to the Participant’s Account. Any
amount distributed from a Participant’s Account shall be credited with earnings
(or losses) through the date that is four (4) business days before the date on
which the distribution is made. The manner in which earnings (or losses) are
credited under each of the Investment Options shall be determined in the same
manner as under the Qualified Savings Plan.

4. Selection of Investment Options. A Participant may elect to allocate his or
her Account among the Investment Options available under the Qualified Savings
Plan (other than the options designated as the ESOP Fund or the Self-Managed
Account). The procedures for directing allocations and reallocations among the
Investment Options in the Supplemental Savings Plan (including the procedures
relating to timing, frequency, amount, and the investment of Matching Credits)
shall be the same as the procedures for making allocations under the Qualified
Savings Plan. In the event a Participant does not make an investment allocation
for the Supplemental Savings Plan, his elections will be deemed to be the
elections made by the Participant in the Qualified Savings Plan (except that an
election for the ESOP Fund or the Self-Managed Account shall be disregarded, and
such amounts shall be allocated to the default investment option applicable to
the Qualified Savings Plan until reallocated by the Participant).

ARTICLE VI

PAYMENT OF BENEFITS

1. General. The Company’s liability to pay benefits to a Participant or
Beneficiary under this Supplemental Savings Plan shall be measured by and shall
in no event exceed the Participant’s Account Balance, which shall be fully
vested and nonforfeitable at all times. All benefit payments shall be made in
cash and, except as otherwise provided, shall reduce allocations to the
Investment Options in the same proportions that the Participant’s Account
Balance is allocated among those Investment Options.

2. Commencement of Payment. The payment of benefits to a Participant shall

 

6



--------------------------------------------------------------------------------

commence as soon as administratively feasible (but no more than 90 days)
following the Participant’s Termination of Employment with the Company.
Notwithstanding the foregoing, benefits paid under this Plan to a Participant
who is reasonably determined by the Company to be a “specified employee” within
the meaning of Code section 409A(a)(2)(B)(i), shall not commence before six
(6) months following the month in which the Participant terminates employment.

3. Form of Payment. At the time an Eligible Employee first completes a Deferral
Agreement, he or she shall elect the form of payment of his or her Account
Balance from among the following options:

(a) A lump sum.

(b) Annual payments, as designated by the Participant for a period not to exceed
25 years (or 25 annual payments). The amount of each annual payment shall be
determined by dividing the Participant’s Account Balance on the date such
payment is processed by the number of years remaining in the designated
installment period.

Such election shall be irrevocable except as provided in Section 4 of this
Article 6. Such election shall be made in writing in the form and manner
designated by the Company. Notwithstanding the foregoing, if the Account Balance
of a Participant who is entitled to begin payment equals $10,000 or less, the
Participant’s Account Balance shall be paid in a single lump sum payment in full
discharge of all liabilities with respect to such benefits.

4. Prospective Change of Payment Election.

(a) A Participant may modify his or her payment election at the time the
Participant enters into a Deferral Agreement for a Year. Any such modification
shall apply to all amounts credited to the Participant’s Account under this
Supplemental Savings Plan.

(b) In the event a Participant does not make a valid election with respect to
the form of benefit, the Participant will be deemed to have elected that payment
of benefits be made in a lump sum.

(c) A Participant’s election (including a “deemed election” in accordance with
the preceding paragraph) shall remain in effect unless and until such election
is modified by a subsequent election in accordance with (d) below.

(d) Notwithstanding anything to the contrary in this Article VI, a Participant
may make a new election with respect to the commencement of payment and form of
payment. A new election under this section shall be made by executing and
delivering to the Company an election in such form as prescribed by the Company.
To constitute a valid election by a Participant making a prospective change to a
previous election, (i) the prospective election must be executed and delivered
to the Company at least twelve (12) months before the Participant’s Termination
of Employment, and (ii) the first payment must be delayed by at least sixty
(60) months from the date the first payment would be due under the Participant’s
previous election, and (iii) such change in election shall not be given effect
until twelve (12) months from the date that the change in election is delivered
to the Company. In the event an election fails to satisfy the provisions set
forth in this paragraph, such election shall be void and, if such an election is
void, payment shall be made in accordance with the most recent election which
was valid.

(e) Notwithstanding the above, for periods prior to January 1, 2009 (or such
later date as may be provided by the Internal Revenue Service in guidance of
general applicability), the Senior Vice President, Human Resources may provide
alternative rules for elections with respect to the commencement of payment and
form of payment that conform to the rules provided in Notice 2005-1, and
subsequent Internal Revenue Service guidance providing transition relief under
Code section 409A.

 

7



--------------------------------------------------------------------------------

5. Death Benefits. Upon the death of a Participant before a complete
distribution of his or her Account Balance, the Account Balance will be paid to
the Participant’s Beneficiary in an immediate lump sum. Such lump sum shall be
paid as soon as administratively practicable (but no later than 90 days) after
the death of the Participant.

6. Acceleration Upon Conflict of Interest. Notwithstanding a Participant’s form
of payment election under Section 3 of this Article VI, if, following a
Participant’s termination of employment with the Company, the Participant takes
a position (or accepts a position) with a governmental entity, agency, or
instrumentality and that employer has determined or indicated that the
Participant’s continued participation in the Plan may constitute a conflict of
interest precluding the Participant from continuing in his position (or from
accepting an offered position) with that employer or subjecting the Participant
to penalty, sanction, or otherwise limiting the Participant’s responsibilities
for that employer, then, to the extent reasonably necessary, the Participant’s
Account Balance shall be distributed to him or her in a lump sum as soon as
practical (but no later than 90 days) following the later of (i) the date on
which the Participant commences employment with the government employer; or
(ii) the date on which it is determined that the conflict of interest may exist;
provided, however, that if a distribution in accordance with the provisions of
this Section 6 from the portion of the Participant’s Account allocated to the
Company Stock Investment Option would otherwise result in a nonexempt
short-swing transaction under Section 16(b) of the Exchange Act, the date of
distribution with respect to such portion to such Section 16 Person shall be
delayed until the earliest date upon which the Company reasonably anticipates
that the distribution either would not result in a nonexempt short-swing
transaction or would otherwise not result in liability under Section 16(b) of
the Exchange Act. This Section 6 of Article VI shall apply, however, only to the
extent that the accelerated payment upon a conflict of interest determination
conforms to Code section 409A.

7. Acceleration upon Change in Control.

(a) Notwithstanding any other provision of this Supplemental Savings Plan, the
Account Balance of each Participant shall be distributed in a single lump sum
within fifteen (15) calendar days following a “Change in Control.”

(b) For purposes of this Supplemental Savings Plan, a Change in Control shall
include and be deemed to occur upon the following events:

(1) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

8



--------------------------------------------------------------------------------

(2) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not the Company’s
Subsidiaries and, as a result of the merger, combination, consolidation,
recapitalization or other reorganization, less than 75% of the outstanding
voting securities of the surviving or resulting corporation shall immediately
after the event be owned in the aggregate by the stockholders of the Company
(directly or indirectly), determined on the basis of record ownership as of the
date of determination of holders entitled to vote on the action (or in the
absence of a vote, the day immediately prior to the event).

(3) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

(4) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

(5) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Company
Subsidiary.

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article VI unless the Change in Control is an event qualifying for
a distribution of deferred compensation under both the definition of Change in
Control in this Plan and in Section 409A(a)(2)(A)(v) of the Code.

(c) Notwithstanding the provisions of Section 7(a), if a distribution in
accordance with the provisions of Section 7(a) would result in a nonexempt
transaction under Section 16(b) of the Exchange Act with respect to any
Section 16 Person, then the date of distribution to such Section 16 Person shall
be delayed until the earliest date upon which the distribution either would not
result in a nonexempt transaction or would otherwise not result in liability
under Section 16(b) of the Exchange Act.

(d) This Section 7 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of an Account Balance in any
transaction involving the Company’s sale, liquidation, merger, or other
disposition of any Company Subsidiary.

(e) The Committee may cancel or modify this Section 7 at any time prior to a
Change in Control. In the event of a Change in Control, this Section 7 shall
remain in force and effect, and shall not be subject to cancellation or
modification for a period of five years, and any defined term used in Section 7
shall not, for purposes of Section 7, be subject to cancellation or modification
during the five year period.

 

9



--------------------------------------------------------------------------------

8. Deductibility of Payments. Subject to the provisions of Code section 409A, in
the event that the Company reasonably anticipates that the payment of benefits
in accordance with the Participant’s election under Section 3 of this Article VI
would prevent the Company from claiming an income tax deduction with respect to
any portion of the benefits paid under Code section 162(m), the Committee shall
have the right to delay the timing of distributions from the Participant’s
Account as necessary to maximize the Company’s tax deductions. In the exercise
of its discretion to adopt a delayed distribution schedule, the Committee shall
undertake to have distributions made at such times and in such amounts that the
Company reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, the deduction will not be barred by Code
section 162(m) or upon a Termination of Employment in accordance with Treasury
Regulation section 1.409A-2(b)(7)(i), consistent with the objective of maximum
deductibility for the Company. The Committee shall have no authority to reduce a
Participant’s Account Balance or to pay aggregate benefits less than the
Participant’s Account Balance in the event that all or a portion thereof would
not be deductible by the Company. All scheduled payments under this Plan and any
other plan of deferred compensation that would be aggregated with this Plan must
be delayed in order for any such payment to be delayed pursuant to this
Section 8.

9. Change of Law. Notwithstanding anything herein to the contrary, if the
Committee determines in good faith, based on consultation with counsel and in
accordance with the requirements of Code section 409A, that the Federal income
tax treatment or legal status of this Supplemental Savings Plan has or may be
adversely affected by a change in the Internal Revenue Code, Title I of the
Employee Retirement Income Security Act of 1974, or other applicable law or by
an administrative or judicial construction thereof, the Committee may direct
that the Accounts of affected Participants or of all Participants be distributed
as soon as practicable after such determination is made, to the extent deemed
necessary or advisable by the Committee to cure or mitigate the consequences, or
possible consequences of, such change in law or interpretation thereof.

10. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder, or with respect to any amounts credited to a
Participant’s Account hereunder, any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. However, the amount of Deferred Compensation or
Matching Credits to be credited to a Participant’s Account will not be reduced
or adjusted by the amount of any tax that the Company is required to withhold
with respect thereto.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Supplemental Savings Plan constitutes a mere
contractual promise by the Company to make payments in the future, and each
Participant’s rights shall be those of a general, unsecured creditor of the
Company. No Participant shall have any beneficial interest in any specific
assets that the Company may hold or set aside in connection with this
Supplemental Savings Plan. Notwithstanding the foregoing, to assist the Company
in meeting its obligations under this Supplemental Savings Plan, the Company may
set aside assets in a trust or trusts described in Revenue Procedure 92-64,
1992-2 C.B. 422 (generally known as a “rabbi trust”), and the Company may direct
that its obligations under this Supplemental Savings Plan be satisfied by
payments out of such trust or trusts. It is the Company’s intention that this
Supplemental Savings Plan be unfunded for Federal income tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary. Notwithstanding,
any portion of a Participant’s benefit under this Plan may be paid to a spouse,
former spouse, or child pursuant to the terms of a domestic relations order
(which shall be interpreted and administered in accordance with Code sections
414(p)(1)(B) and 409A), provided that the form of payment designated in such
order is a lump sum payment described in Section 3(a) of Article VI of this
Plan.

ARTICLE VIII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Supplemental Savings Plan at any time subject to any
shareholder approval that may be required under applicable law, provided,
however, that no such amendment shall have the effect of reducing a
Participant’s Account Balance or postponing the time when a Participant is
entitled to receive a distribution of his or her Account Balance.

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their Account Balances in any form and at such times
that the Board reasonably determines in its discretion is appropriate and
conforms to the requirements of Code section 409A; provided, however, that if a
distribution in accordance with the provisions of this Section 2 would otherwise
result in a nonexempt short-swing transaction under Section 16(b) of the
Exchange Act, the date of distribution with respect to any Section 16 Person
shall be delayed until the earliest date upon which the distribution either
would not result in a nonexempt transaction or would otherwise not result in
liability under Section 16(b) of the Exchange Act.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION

1. The Committee. This Supplemental Savings Plan shall be administered by the
Management Development and Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board and constituted so as
to permit this Supplemental Savings Plan to comply with the requirements of Rule
16b-3 of the Exchange Act. The members of the Committee shall be designated by
the Board. A majority of the members of the Committee (but not fewer than two)
shall constitute a quorum. The vote of a majority of a quorum or the unanimous
written consent of the Committee shall constitute action by the Committee. The
Committee and the Claims Administrator shall have full authority to interpret
the Plan, and interpretations of the Plan by the Committee or the Claims
Administrator shall be final and binding on all parties. Notwithstanding
anything contained in the Plan or in any document issued under the Plan, it is
intended that the Plan will at all times conform to the requirements of Code
section 409A and any regulations or other guidance issued thereunder, and that
the provisions of the Plan will be interpreted to meet such requirements. If any
provision of the Plan is determined not to conform to such requirements, the
Plan shall be interpreted to omit such offending provision.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this
Supplemental Savings Plan in accordance with its terms and purpose, except that
the Committee has not delegated (and may not delegate) any authority the
delegation of which would cause this Supplemental Savings Plan to fail to
satisfy the applicable requirements of Rule 16b-3. In making any determination
or in taking or not taking any action under this Supplemental Savings Plan, the
Committee or its delegate may obtain and rely upon the advice of experts,
including professional advisors to the Company. No member of the Committee or
officer of the Company who is a Participant hereunder may participate in any
decision specifically relating to his or her individual rights or benefits under
the Supplemental Savings Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Supplemental Savings Plan, or in the interpretation,
administration or application thereof, shall have any liability to any party for
any action taken or not taken in good faith under this Supplemental Savings Plan
or for the failure of the Supplemental Savings Plan or any Participant’s rights
under the Supplemental Savings Plan to achieve intended tax consequences, to
qualify for exemption or relief under Section 16 of the Exchange Act and the
rules thereunder, or to comply with any other law, compliance with which is not
required on the part of the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

 

12



--------------------------------------------------------------------------------

5. Proof of Claims. The Committee or the Claims Administrator may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by Claims Administrator are as follows:

(a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

(b) By a written application filed with the Claims Administrator within 60 days
after receipt by claimant of the written notice described in paragraph (a), the
claimant or his duly authorized representative may request review of the denial
of his claim.

(c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under Federal law.

 

13



--------------------------------------------------------------------------------

(d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

(e) If in the event that the reviewing committee must make a determination of
disability in order to decide a claim, the reviewing committee shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

(f) The Claims Administrator shall be the Lockheed Martin Corporation Savings
Plan Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

ARTICLE X

GENERAL AND MISCELLANEOUS PROVISIONS

1. Neither this Supplemental Savings Plan nor a Participant’s Deferral
Agreement, either singly or collectively, shall in any way obligate the Company
to continue the employment of a Participant with the Company, nor does either
this Supplemental Savings Plan or a Deferral Agreement limit the right of the
Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan or a Deferral Agreement, either singly
or collectively, by their terms or implications constitute an employment
contract of any nature whatsoever between the Company and a Participant. In no
event shall this Plan or a Deferral Agreement, either singly or collectively, by
their terms or implications in any way limit the right of the Company to change
an Eligible Employee’s compensation or other benefits.

 

14



--------------------------------------------------------------------------------

2. Any amount credited to a Participant’s Account under this Supplemental
Savings Plan shall not be treated as compensation for purposes of calculating
the amount of a Participant’s benefits or contributions under any pension,
retirement, or other plan maintained by the Company, except as provided in such
other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of the Senior Vice President, Human Resources.
Any written notice to a Participant shall be made by delivery to the Participant
in person, through electronic transmission, or by mailing such notice to the
Participant at his or her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Supplemental Savings Plan.

5. By electing to become a Participant hereunder, each Eligible Employee shall
be deemed conclusively to have accepted and consented to all the terms of this
Supplemental Savings Plan and all actions or decisions made by the Company, the
Board, or Committee with regard to the Supplemental Savings Plan.

6. The provisions of this Supplemental Savings Plan and the Deferral Agreements
hereunder shall be binding upon and inure to the benefit of the Company, its
successors, and its assigns, and to the Participants and their heirs, executors,
administrators, and legal representatives.

7. A copy of this Supplemental Savings Plan shall be available for inspection by
Participants or other persons entitled to benefits under the Plan at reasonable
times at the offices of the Company.

8. The validity of this Supplemental Savings Plan or any of its provisions shall
be construed, administered, and governed in all respects under and by the laws
of the State of Maryland, except as to matters of Federal law. If any provisions
of this instrument shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

9. This Supplemental Savings Plan and its operation, including but not limited
to, the mechanics of deferral elections, the issuance of securities, if any, or
the payment of cash hereunder is subject to compliance with all applicable
Federal and state laws, rules and regulations (including but not limited to
state and Federal insider trading, registration, reporting and other securities
laws) and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

10. This Supplemental Savings Plan is intended to constitute an “excess benefit
plan” within the meaning of Rule 16b-3(b)(2) under the Securities Exchange Act
of 1934, and it shall be construed and applied accordingly. It is the intent of
the Company that this Supplemental

 

15



--------------------------------------------------------------------------------

Savings Plan satisfy and be interpreted in a manner, that, in the case of
Participants who are or may be Section 16 Persons, satisfies any applicable
requirements of Rule 16b-3 of the Exchange Act or other exemptive rules under
Section 16 of the Exchange Act and will not subject Section 16 Persons to
short-swing profit liability thereunder. If any provision of this Supplemental
Savings Plan would otherwise frustrate or conflict with the intent expressed in
this Section 10, that provision to the extent possible shall be interpreted and
deemed amended so as to avoid such conflict. To the extent of any remaining
irreconcilable conflict with this intent, the provision shall be deemed
disregarded. Similarly, any action or election by a Section 16 Person with
respect to the Supplemental Savings Plan to the extent possible shall be
interpreted and deemed amended so as to avoid liability under Section 16 or, if
this is not possible, to the extent necessary to avoid liability under
Section 16, shall be deemed ineffective. Notwithstanding anything to the
contrary in this Supplemental Savings Plan, the provisions of this Supplemental
Savings Plan may at any time be bifurcated by the Board or the Committee in any
manner so that certain provisions of this Supplemental Savings Plan are
applicable solely to Section 16 Persons. Notwithstanding any other provision of
this Supplemental Savings Plan to the contrary, if a distribution which would
otherwise occur is prohibited or proposed to be delayed because of the
provisions of Section 16 of the Exchange Act or the provisions of the
Supplemental Savings Plan designed to ensure compliance with Section 16, the
Section 16 Person involved may affirmatively elect in writing to have the
distribution occur in any event; provided that the Section 16 Person shall
concurrently enter into arrangements satisfactory to the Committee in its sole
discretion for the satisfaction of any and all liabilities, costs and expenses
arising from this election.

ARTICLE XI

EFFECTIVE DATE

This amendment and restatement of the Supplemental Savings Plan shall generally
become effective on February 23, 2011. Subsequent amendments to the Supplemental
Savings Plan are effective as of the date stated in the amendment or the
adopting resolution.

 

16



--------------------------------------------------------------------------------

APPENDIX A

This Appendix A shall apply only to the portion of a Participant’s Account
Balance (and any earnings or losses attributable to those amounts) that was
deferred and vested prior to January 1, 2005. This Appendix A shall not apply to
the portion of a Participant’s Account Balance that is deferred or becomes
vested on or after January 1, 2005 (and any earnings or losses attributable to
those amounts).

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Corporation Supplemental Savings Plan (the
“Supplemental Savings Plan”) are to provide certain key management employees of
Lockheed Martin Corporation and its subsidiaries (the “Company”) the opportunity
to defer compensation that cannot be contributed under the Lockheed Martin
Salaried Savings Program (the “Qualified Savings Plan”) because of the
limitations of Code section 401(a)(17), 402(g), or 415(c)(1)(A), and to provide
those employees with matching credits equal to the matching contributions that
would have been made by the Company on their behalf under the Qualified Savings
Plan if the amounts deferred had been contributed to the Qualified Savings Plan.

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise, the following words and phrases shall
have the meanings hereinafter indicated:

1. ACCOUNT — The bookkeeping account maintained by the Company for each
Participant which is credited with the Participant’s Deferred Compensation,
Matching Credits, and earnings (or losses) attributable to the Investment
Options selected by the Participant, and which is debited to reflect
distributions. The portions of a Participant’s Account allocated to different
Investment Options will be accounted for separately.

2. ACCOUNT BALANCE — The total amount credited to a Participant’s Account at any
time, including the portions of the Account allocated to each Investment Option.

3. BENEFICIARY — The person or persons designated by the Participant as his or
her beneficiary under the Qualified Savings Plan.

4. BOARD — The Board of Directors of Lockheed Martin Corporation.

5. CODE — The Internal Revenue Code of 1986, as amended.

6. COMMITTEE — The committee described in Section 1 of Article IX.

 

17



--------------------------------------------------------------------------------

7. COMPANY — Lockheed Martin Corporation and its subsidiaries.

8. COMPANY STOCK INVESTMENT OPTION — The Investment Option under which the
Participant’s Account is credited as if invested under the investment option in
the Qualified Savings Plan for the common stock of the Company.

9. COMPENSATION — An employee’s base salary from the Company, as defined in the
Qualified Savings Plan.

10. DEFERRAL AGREEMENT — The written agreement executed by an Eligible Employee
on the form provided by the Company under which the Eligible Employee elects to
defer Compensation for a Year.

11. DEFERRED COMPENSATION — The amount of Compensation deferred and credited to
a Participant’s Account under the Supplemental Savings Plan for a Year.

12. ELIGIBLE EMPLOYEE — A salaried employee who is eligible to participate in
the Qualified Savings Plan as of the thirtieth (30th) day preceding the last day
on which a Deferral Agreement may be made for a Year, and whose annual rate of
Compensation equals or exceeds $150,000 as of November 1 of the Year preceding
the Year for which a Deferral Agreement is to take effect, and who satisfies
such additional requirements for participation in this Supplemental Savings Plan
as the Committee may from time to time establish. In the exercise of its
authority under this provision, the Committee shall limit participation in the
Plan to employees whom the Committee believes to be a select group of management
or highly compensated employees within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended.

13. EXCHANGE ACT — The Securities Exchange Act of 1934.

14. INVESTMENT OPTION — A measure of investment return pursuant to which
Deferred Compensation credited to a Participant’s Account shall be further
credited with earnings (or losses). The Investment Options available under this
Supplemental Savings Plan shall correspond to the investment options available
under the Qualified Savings Plan.

15. MATCHING CREDIT — Any amount credited to a Participant’s Account under
Article IV.

16. PARTICIPANT — An Eligible Employee for whom Compensation has been deferred
under this Supplemental Savings Plan; the term shall include a former employee
whose Account Balance has not been fully distributed.

17. QUALIFIED SAVINGS PLAN — The Lockheed Martin Salaried Savings Plan or any
successor plan.

18. SECTION 16 PERSON — A Participant who at the relevant time is subject to the
reporting and short-swing liability provisions of Section 16 of the Exchange
Act.

 

18



--------------------------------------------------------------------------------

19. SUPPLEMENTAL SAVINGS PLAN — The Lockheed Martin Corporation Supplemental
Savings Plan, which was originally adopted by the Board of Directors of Lockheed
Corporation, effective January 1, 1984, as the Lockheed Corporation Supplemental
Savings Plan, and which has been amended and restated (and re-named) pursuant to
action of the Board on July 25, 1996, and as further amended from time to time.

20. YEAR — The calendar year.

ARTICLE III

ELECTION OF DEFERRED AMOUNT

1. Timing of Deferral Elections. An Eligible Employee may elect to defer
Compensation for a Year by executing and delivering to the Company a Deferral
Agreement no later than November 30 of the preceding Year. An Eligible
Employee’s Deferral Agreement shall be irrevocable when delivered to the Company
and shall remain irrevocably in effect for all succeeding Years, except that the
Deferral Agreement may be modified or revoked with respect to any succeeding
year by the Eligible Employee’s execution and delivery to the Company of a new
or modified Deferral Agreement on or before November 30 of such succeeding Year.
Notwithstanding the foregoing, deferral elections for the 1997 Year may be made
as late as February 28, 1997, in recognition of the fact that the right to enter
into Deferral Agreements for the 1997 Year has generally been suspended pending
the distribution of prospectuses for the Plan, as amended and restated;
provided, however, no Deferral Agreement for the 1997 Year shall take effect, or
apply to Compensation earned, before the date that the Eligible Employee’s
Deferral Agreement is executed and delivered to the Company.

2. Amount of Deferred Compensation. Unless an Eligible Employee elects to make
no deferral for a Year, the Eligible Employee’s Deferred Compensation for a Year
shall equal (i) his or her Compensation from the time when his or her Deferral
Agreement takes effect during the Year (as elected under Section 3 of this
Article III) until the last day of the Year, multiplied by (ii) the percentage
of Compensation that the Eligible Employee has elected to contribute to the
Qualified Savings Plan (whether in the form of pre-tax salary reduction
contributions, after-tax contributions, or a combination thereof) for that Year.
An Eligible Employee who has elected to make a deferral for a Year under this
Supplemental Savings Plan shall be precluded from modifying his or her rate of
contributions to the Qualified Savings Plan for that Year after the date on
which his or her Deferral Agreement for that Year (including any continuing
Deferral Agreement) has become irrevocable under Section 1 of this Article III.

3. Time when Deferral Agreement Takes Effect. The Eligible Employee may elect to
have his or her Deferral Agreement take effect after the occurrence of either of
the following triggering events:

(a) the Eligible Employee’s pre-tax salary reduction contributions under the
Qualified Savings Plan for the Year equal the applicable limit under Code
section 402(g), or

(b) the Compensation paid to the Eligible Employee for the Year equals the
applicable compensation limit under Code section 401(a)(17), or, if earlier, the
annual additions (within the meaning of Code section 415(c)(2)) of the Eligible
Employee for the Year under the Qualified Savings Plan and any other plan
maintained by the Company equal the applicable limit under Code section
415(c)(1)(A).

 

19



--------------------------------------------------------------------------------

An Eligible Employee’s Deferral Agreement shall first take effect and apply to
that portion of Compensation earned by the Eligible Employee for a particular
payroll period that exceeds the amount at which, or with respect to which, the
triggering event occurs.

ARTICLE IV

MATCHING CREDITS

The Company shall credit to the Account of a Participant as Matching Credits the
same percentage of the Participant’s Deferred Compensation as it would have
contributed as matching contributions to the Qualified Savings Plan if the
amount of the Participant’s Deferred Compensation had been contributed as
pre-tax salary reduction or after-tax contributions to the Qualified Savings
Plan.

ARTICLE V

CREDITING OF ACCOUNTS

1. Crediting of Deferred Compensation. Deferred Compensation shall be credited
to a Participant’s Account as of the day on which such amount would have been
credited to the Participant’s account under the Qualified Savings Plan if the
Participant’s Deferred Compensation had been contributed as pre-tax salary
reduction or after-tax contributions to the Qualified Savings Plan.

2. Crediting of Matching Credits. Matching Credits shall be credited to a
Participant’s Account as of the day on which the Deferred Compensation to which
they relate are credited under Section 1.

3. Crediting of Earnings. Earnings (or losses) shall be credited to a
Participant’s Account based on the Investment Option or Options to which his or
her Account has been allocated, beginning with the day as of which any amounts
(or any reallocation of amounts) are credited to the Participant’s Account. Any
amount distributed from a Participant’s Account shall be credited with earnings
(or losses) through the day on which the distribution is processed. The manner
in which earnings (or losses) are credited under each of the Investment Options
shall be determined in the same manner as under the Qualified Savings Plan.

4. Selection of Investment Options. The amounts credited to a Participant’s
Account under this Supplemental Savings Plan shall be allocated among the
Investment Options in the same percentages as the Participant’s account under
the Qualified Savings Plan is

 

20



--------------------------------------------------------------------------------

allocated among those Investment Options. In the event that an Account is
maintained for a Participant under this Supplemental Savings Plan at a time when
an account is no longer maintained for the Participant under the Qualified
Savings Plan, the Participant may allocate and reallocate his or her Account
Balance among the Investment Options in accordance with the procedures and
limitations on allocations and reallocations under the Qualified Savings Plan.

ARTICLE VI

PAYMENT OF BENEFITS

1. General. The Company’s liability to pay benefits to a Participant or
Beneficiary under this Supplemental Savings Plan shall be measured by and shall
in no event exceed the Participant’s Account Balance, which shall be fully
vested and nonforfeitable at all times. All benefit payments shall be made in
cash and, except as otherwise provided, shall reduce allocations to the
Investment Options in the same proportions that the Participant’s Account
Balance is allocated among those Investment Options.

2. Commencement of Payment. The payment of benefits to a Participant shall
commence as soon as administratively feasible following the Participant’s
termination of employment with the Company and his or her entitlement to
commence receiving benefits under the Qualified Savings Plan.

3. Form of Payment. At the time an Eligible Employee first completes a Deferral
Agreement, he or she shall irrevocably elect the form of payment of his or her
Account Balance from among the following options:

 

  (a) A lump sum.

 

  (b) Annual payments for a period of 5, 10, 15, or 20 years, as designated by
the Participant. The amount of each annual payment shall be determined by
dividing the Participant’s Account Balance on the date such payment is processed
by the number of years remaining in the designated installment period. The
installment period may be shortened, in the sole discretion of the Committee, if
the Committee at any time determines that the amount of the annual payments that
would be made to the Participant during the designated installment period would
be too small to justify the maintenance of the Participant’s Account and the
processing of payments.

4. Prospective Change of Payment Election. The Committee may, in its discretion,
permit a Participant to modify his or her payment election under Section 3 of
this Article VI at the time the Participant enters into a Deferral Agreement for
a Year; if accepted, any such modification shall apply to all amounts credited
to the Participant’s Account under this Supplemental Savings Plan. No such
modification will be effective if made within one year of the date of the
Participant’s termination of employment.

 

21



--------------------------------------------------------------------------------

5. Death Benefits. Upon the death of a Participant before a complete
distribution of his or her Account Balance, the Account Balance will be paid to
the Participant’s Beneficiary in an immediate lump sum.

6. Acceleration Upon Conflict of Interest. Notwithstanding a Participant’s form
of payment election under Section 3 of this Article VI, if following a
Participant’s termination of employment with the Company, the Participant takes
a position (or accepts a position) with a governmental entity, agency, or
instrumentality and that employer has determined or indicated that the
Participant’s continued participation in the Plan may constitute a conflict of
interest precluding the Participant from continuing in his position (or from
accepting an offered position) with that employer or subjecting the Participant
to penalty, sanction, or otherwise limiting the Participant’s responsibilities
for that employer, then the Participant’s Account Balance shall be distributed
to him or her in a lump sum as soon as practical following the later of (i) the
date on which the Participant commences employment with the government employer;
or (ii) the date on which it is determined that the conflict of interest may
exist.

7. Acceleration upon Change in Control.

(a) Notwithstanding any other provision of this Supplemental Savings Plan, the
Account Balance of each Participant shall be distributed in a single lump sum
within fifteen (15) calendar days following a “Change in Control.”

(b) For purposes of this Supplemental Savings Plan, a Change in Control shall
include and be deemed to occur upon the following events:

(1) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

(2) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

(3) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

22



--------------------------------------------------------------------------------

(4) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

(5) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

(c) Notwithstanding the provisions of Section 7(a), if a distribution in
accordance with the provisions of Section 7(a) would result in a nonexempt
transaction under Section 16(b) of the Exchange Act with respect to any
Section 16 Person, then the date of distribution to such Section 16 Person shall
be delayed until the earliest date upon which the distribution either would not
result in a nonexempt transaction or would otherwise not result in liability
under Section 16(b) of the Exchange Act.

(d) This Section 7 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of an Account Balance in any
transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

(e) The Committee may cancel or modify this Section 7 at any time prior to a
Change in Control. In the event of a Change in Control, this Section 6 shall
remain in force and effect, and shall not be subject to cancellation or
modification for a period of five years, and any defined term used in Section 7
shall not, for purposes of Section 7, be subject to cancellation or modification
during the five year period.

8. Deductibility of Payments. In the event that the payment of benefits in
accordance with the Participant’s election under Section 3 of this Article VI
would prevent the Company from claiming an income tax deduction with respect to
any portion of the benefits paid, the Committee shall have the right to modify
the timing of distributions from the Participant’s Account as necessary to
maximize the Company’s tax deductions. In the exercise of its discretion to
adopt a modified distribution schedule, the Committee shall undertake to have
distributions made at such times and in such amounts as most closely approximate
the Participant’s election, consistent with the objective of maximum
deductibility for the Company. The Committee shall have no authority to reduce a
Participant’s Account Balance or to pay aggregate benefits less than the
Participant’s Account Balance in the event that all or a portion thereof would
not be deductible by the Company.

 

23



--------------------------------------------------------------------------------

9. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
Federal income tax treatment or legal status of this Supplemental Savings Plan
has or may be adversely affected by a change in the Internal Revenue Code, Title
I of the Employee Retirement Income Security Act of 1974, or other applicable
law or by an administrative or judicial construction thereof, the Committee may
direct that the Accounts of affected Participants or of all Participants be
distributed as soon as practicable after such determination is made, to the
extent deemed necessary or advisable by the Committee to cure or mitigate the
consequences, or possible consequences of, such change in law or interpretation
thereof.

10. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder, or with respect to any amounts credited to a
Participant’s Account hereunder, any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. However, the amount of Deferred Compensation or
Matching Credits to be credited to a Participant’s Account will not be reduced
or adjusted by the amount of any tax that the Company is required to withhold
with respect thereto.

ARTICLE VII

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Supplemental Savings Plan constitutes a mere
contractual promise by the Company to make payments in the future, and each
Participant’s rights shall be those of a general, unsecured creditor of the
Company. No Participant shall have any beneficial interest in any specific
assets that the Company may hold or set aside in connection with this
Supplemental Savings Plan. Notwithstanding the foregoing, to assist the Company
in meeting its obligations under this Supplemental Savings Plan, the Company may
set aside assets in a trust or trusts described in Revenue Procedure 92-64,
1992-2 C.B. 422 (generally known as a “rabbi trust”), and the Company may direct
that its obligations under this Supplemental Savings Plan be satisfied by
payments out of such trust or trusts. It is the Company’s intention that this
Supplemental Savings Plan be unfunded for Federal income tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights to benefit payments under
this Supplemental Savings Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
Beneficiary.

 

24



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Supplemental Savings Plan at any time subject to any
shareholder approval that may be required under applicable law, provided,
however, that no such amendment shall have the effect of reducing a
Participant’s Account Balance or postponing the time when a Participant is
entitled to receive a distribution of his or her Account Balance.

2. Termination. The Board reserves the right to terminate this Supplemental
Savings Plan at any time and to pay all Participants their Account Balances in a
lump sum immediately following such termination or at such time thereafter as
the Board may determine; provided, however, that if a distribution in accordance
with the provisions of this Section 2 would otherwise result in a nonexempt
transaction under Section 16(b) of the Exchange Act, the date of distribution
with respect to any Section 16 Person shall be delayed until the earliest date
upon which the distribution either would not result in a nonexempt transaction
or would otherwise not result in liability under Section 16(b) of the Exchange
Act.

ARTICLE IX

ADMINISTRATION

1. The Committee. This Supplemental Savings Plan shall be administered by the
Compensation Committee of the Board or such other committee of the Board as may
be designated by the Board and constituted so as to permit this Supplemental
Savings Plan to comply with the requirements of Rule 16b-3 of the Exchange Act.
The members of the Committee shall be designated by the Board. A majority of the
members of the Committee (but not fewer than two) shall constitute a quorum. The
vote of a majority of a quorum or the unanimous written consent of the Committee
shall constitute action by the Committee. The Committee and the Claims
Administrator shall have full authority to interpret the Plan, and
interpretations of the Plan by the Committee or Claims Administrator shall be
final and binding on all parties.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this
Supplemental Savings Plan in accordance with its terms and purpose, except that
the Committee may not delegate any authority the delegation of which would cause
this Supplemental Savings Plan to fail to satisfy the applicable requirements of
Rule 16b-3. In making any determination or in taking or not taking any action
under this Supplemental Savings Plan, the Committee may obtain and rely upon the
advice of experts, including professional advisors to the Company. No member of
the Committee or officer of the Company who is a Participant hereunder may
participate in any decision specifically relating to his or her individual
rights or benefits under the Supplemental Savings Plan.

 

25



--------------------------------------------------------------------------------

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Supplemental Savings Plan, or in the interpretation,
administration or application thereof, shall have any liability to any party for
any action taken or not taken in good faith under this Supplemental Savings Plan
or for the failure of the Supplemental Savings Plan or any Participant’s rights
under the Supplemental Savings Plan to achieve intended tax consequences, to
qualify for exemption or relief under Section 16 of the Exchange Act and the
rules thereunder, or to comply with any other law, compliance with which is not
required on the part of the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

5. Proof of Claims. The Committee or the Claims Administrator may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

6. Claim Procedures. The procedures when a claim under this Plan is denied by
the Claims Administrator are as follows:

 

  (A) The Claims Administrator shall:

 

  (i) notify the claimant within a reasonable time of such denial, setting forth
the specific reasons therefore; and

 

  (ii) afford the claimant a reasonable opportunity for a review of the
decision.

 

  (B) The notice of such denial shall set forth, in addition to the specific
reasons for the denial, the following:

 

  (i) identification of pertinent provisions of this Plan;

 

  (ii) such additional information as may be relevant to the denial of the
claim; and

 

  (iii) an explanation of the claims review procedure and advice that the
claimant may request an opportunity to submit a statement of issues and
comments.

 

26



--------------------------------------------------------------------------------

  (C) Within sixty days following advice of denial of a claim, upon request made
by the claimant, the Claims Administrator shall take appropriate steps to review
its decision in light of any further information or comments submitted by the
claimant. The Claims Administrator may hold a hearing at which the claimant may
present the basis of any claim for review.

 

  (D) The Claims Administrator shall render a decision within a reasonable time
(not to exceed 120 days) after the claimant’s request for review and shall
advise the claimant in writing of its decision, specifying the reasons and
identifying the appropriate provisions of the Plan.

 

  (E) The Claims Administrator shall be the Lockheed Martin Corporation Savings
Plan Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

ARTICLE X

GENERAL AND MISCELLANEOUS PROVISIONS

1. Neither this Supplemental Savings Plan nor a Participant’s Deferral
Agreement, either singly or collectively, shall in any way obligate the Company
to continue the employment of a Participant with the Company, nor does either
this Supplemental Savings Plan or a Deferral Agreement limit the right of the
Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan or a Deferral Agreement, either singly
or collectively, by their terms or implications constitute an employment
contract of any nature whatsoever between the Company and a Participant. In no
event shall this Plan or a Plan Agreement, either singly or collectively, by
their terms or implications in any way limit the right of the Company to change
an Eligible Employee’s compensation or other benefits.

2. Any amount credited to a Participant’s Account under this Supplemental
Savings Plan shall not be treated as compensation for purposes of calculating
the amount of a Participant’s benefits or contributions under any pension,
retirement, or other plan maintained by the Company, except as provided in such
other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of the Vice President, Human Resources. Any
written notice to a Participant shall be made by delivery to the Participant in
person, through electronic transmission, or by mailing such notice to the
Participant at his or her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Supplemental Savings Plan.

 

27



--------------------------------------------------------------------------------

5. By electing to become a Participant hereunder, each Eligible Employee shall
be deemed conclusively to have accepted and consented to all the terms of this
Supplemental Savings Plan and all actions or decisions made by the Company, the
Board, or Committee with regard to the Supplemental Savings Plan.

6. The provisions of this Supplemental Savings Plan and the Deferral Agreements
hereunder shall be binding upon and inure to the benefit of the Company, its
successors, and its assigns, and to the Participants and their heirs, executors,
administrators, and legal representatives.

7. A copy of this Supplemental Savings Plan shall be available for inspection by
Participants or other persons entitled to benefits under the Plan at reasonable
times at the offices of the Company.

8. The validity of this Supplemental Savings Plan or any of its provisions shall
be construed, administered, and governed in all respects under and by the laws
of the State of Maryland, except as to matters of Federal law. If any provisions
of this instrument shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

9. This Supplemental Savings Plan and its operation, including but not limited
to, the mechanics of deferral elections, the issuance of securities, if any, or
the payment of cash hereunder is subject to compliance with all applicable
Federal and state laws, rules and regulations (including but not limited to
state and Federal insider trading, registration, reporting and other securities
laws) and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

10. This Supplemental Savings Plan is intended to constitute an “excess benefit
plan” within the meaning of Rule 16b-3(b)(2) under the Securities Exchange Act
of 1934, and it shall be construed and applied accordingly. It is the intent of
the Company that this Supplemental Savings Plan satisfy and be interpreted in a
manner, that, in the case of Participants who are or may be Section 16 Persons,
satisfies any applicable requirements of Rule 16b-3 of the Exchange Act or other
exemptive rules under Section 16 of the Exchange Act and will not subject
Section 16 Persons to short-swing profit liability thereunder. If any provision
of this Supplemental Savings Plan would otherwise frustrate or conflict with the
intent expressed in this Section 10, that provision to the extent possible shall
be interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with this intent, the provision shall be
deemed disregarded. Similarly, any action or election by a Section 16 Person
with respect to the Supplemental Savings Plan to the extent possible shall be
interpreted and deemed amended so as to avoid liability under Section 16 or, if
this is not possible, to the extent necessary to avoid liability under
Section 16, shall be deemed ineffective. Notwithstanding anything to the
contrary in this Supplemental Savings Plan, the provisions of this Supplemental
Savings Plan may at any time be bifurcated by the Board or the Committee in

 

28



--------------------------------------------------------------------------------

any manner so that certain provisions of this Supplemental Savings Plan are
applicable solely to Section 16 Persons. Notwithstanding any other provision of
this Supplemental Savings Plan to the contrary, if a distribution which would
otherwise occur is prohibited or proposed to be delayed because of the
provisions of Section 16 of the Exchange Act or the provisions of the
Supplemental Savings Plan designed to ensure compliance with Section 16, the
Section 16 Person involved may affirmatively elect in writing to have the
distribution occur in any event; provided that the Section 16 Person shall
concurrently enter into arrangements satisfactory to the Committee in its sole
discretion for the satisfaction of any and all liabilities, costs and expenses
arising from this election.

ARTICLE XI

EFFECTIVE DATE

This amendment and restatement of the Supplemental Savings Plan shall generally
become effective on January 1, 1997. Subsequent amendments to the Supplemental
Savings Plan are effective as of the date stated in the amendment or the
adopting resolution.

 

29